Sutherland, P. J.
This cause is not in a condition to be heard at general term. The cause was tried by a justice of this court without a jury. There are no findings of facts in the case. There is in the case an opinion by the justice, in which he assumes or states certain facts to be proved, and enunciates certain principles of law, and, at the conclusion of which, he says there should be judgment for the plaintiff for the amount claimed, deducting certain payments already made; but he does not specify these payments, and there is no finding of facts from which it can be ascertained what payments were made. The plaintiff claimed in his complaint $3,700, and interest on the same from 1st July, 1856. Judgment was rendered for the plaintiff for $3,563.88. It is impossible to say from the case upon what ground judgment was rendered for this sum. The justice who tried the case should settle the findings of the facts upon which he rendered the judgment, and such findings must be incorporated in the case; and the hearing of the case at general term should be suspended until that is done.
Ingraham and Oleeke, JJ., concurred.